Per Curiam.
■ This is an action in equity to foreclose a mechanics’ lien. This case has heretofore been before this court; the first opinion being Rivett Lumber & Coal Co. v. Linder, 113 Neb. 567, and the second, bearing the same title, is reported in 116 Neb. 463. In the instant case plaintiff has appealed from an order of the district court for Douglas county directing distribution of the proceeds of sheriff’s sale.
We have carefully considered the record and find the same free from prejudicial error. The judgment of the district court is therefore
Affirmed.